Citation Nr: 1548040	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-23 395	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS).

2. Entitlement to service connection for swollen joints, to include the right
shoulder, right finger, right knee, and left foot.

3.  Entitlement to service connection for breast reduction surgery.

4. Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for migraine headaches.

6. Entitlement to service connection for cervical dysplasia (claimed as cancerous type tissue).


REPRESENTATION

Appellant represented by:	Christopher F. Attig, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to April 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on
appeal from a February 2008 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in St. Louis, Missouri.

In June 2013, the Board determined that the Veteran had submitted new and material evidence to reopen the previously denied claim of service connection for cervical dysplasia; the de novo claim for benefits was remanded to the RO for further development and adjudication, as were the claims listed on the cover page of the instant decision.  The Board notes that a claim for an acquired psychiatric disorder was also remanded by the Board in June 2013 and ultimately granted by the RO in March 2015; consequently there no longer remains a claim in controversy.  

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

As noted in the Introduction, the claims were previously before the Board in June 2013 and remanded to the RO for further development and adjudication.  Having been completed, the claims were returned to the Board for appellate disposition.  The Veteran was notified on June 30, 2015, that her appeal had been returned to the Board's docket.  She was further notified that she had 90 days from the date of this letter or until the Board issued a decision in her appeal (whichever came first) to request a change in representation or to submit additional argument or evidence, if she elected to do so.   

It appears on August 15, 2015, the Veteran's attorney faxed a request to the Board indicating that she intended to submit additional evidence and/or argument before the 90-day deadline (by September 28, 2015) and asked that the case not be decided until the evidence was submitted.  On September 18, 2015, the Veteran faxed an additional request for extension of time (until January 2, 2016) to submit evidence and argument; however, a notation on the request shows that it was received by the Board on September 25, 2015.  The Board issued a decision and remand on September 21, 2015.  

The requests for extension of time, with apparently at least one was received, were not available for the Board to consider prior to issuance of the decision.  Failure to consider a request for an extension of time to submit additional argument and/or evidence in support of an appeal constitutes a denial of due process.  

Accordingly, the September 21, 2015, Board decision and remand addressing the issues of entitlement to service connection for CTS, breast reduction surgery, low back disability, migraine headaches, cervical dysplasia, and swollen joints (including the right shoulder, right finger, right knee, and left foot) is vacated and the request for extension of time until January 2, 2016, is hereby granted.


	                        ____________________________________________
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




